
	

116 HR 1617 PCS: Keeping Russian Entrapments Minimal and Limiting Intelligence Networks Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 40116th CONGRESS1st Session
		H. R. 1617
		IN THE SENATE OF THE UNITED STATES
		March 13, 2019Received; read the first timeMarch 14, 2019Read the second time and placed on the calendarAN ACT
		To direct the Director of National Intelligence to submit intelligence assessments of the
			 intentions of the political leadership of the Russian Federation, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Keeping Russian Entrapments Minimal and Limiting Intelligence Networks Act or the KREMLIN Act. 2.FindingsCongress finds the following:
 (1)Russia continues to engage in information warfare and political interference in the West, including by undermining democratic systems and exploiting economic and ethnic tensions within member countries of the North Atlantic Treaty Organization.
 (2)Such activities constitute a threat to the United States and to its allies. 3.Sense of CongressIt is the sense of Congress that—
 (1)the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44) authorized the United States Government to impose sanctions in response to actions by countries, including Russia, that undermine the security of the United States;
 (2)the United States should sustain its contribution to the newly deployed enhanced forward presence of the North Atlantic Treaty Organization (NATO) in Poland, Lithuania, Latvia, and Estonia and encourage Canada, the United Kingdom, and Germany to continue their important leadership roles in the military presence of NATO in those countries;
 (3)the United States has defensive intentions in pursuing such sanctions and such enhanced military posture in Europe, and does not seek to threaten Russian territory;
 (4)the United States does not seek to be an enemy of the Russian people; (5)the United States desires a peaceful, economically prosperous relationship with Russia based on democratic principles where freedom and the rule of law are upheld for all; and
 (6)the United States is committed to defending these fundamental beliefs against any Russian aggression.
			4.Requirement for Intelligence Assessments
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of State and the Secretary of Defense, shall submit to the appropriate congressional committees each of the assessments described in subsection (b).
 (b)Assessments describedThe assessments described in this section are the following with respect to the current intentions of the political leadership of the Russian Federation and based on intelligence obtained from all sources:
 (1)Potential military action against members of the North Atlantic Treaty Organization (NATO). (2)Potential responses to an enlarged United States or NATO military presence in eastern Europe or to increased United States military support for allies and partners in the region, such as the provision of additional lethal military equipment to Ukraine or Georgia.
 (3)Potential areas where the Government of the Russian Federation could exploit weaknesses and divisions among the governments of its Western adversaries.
 (c)FormEach assessment required under subsection (a) may be submitted in classified form but shall also include an unclassified executive summary, consistent with the protection of intelligence sources and methods.
 (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives; and
 (2)the Select Committee on Intelligence, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate.
				Passed the House of Representatives March 12, 2019.Cheryl L. Johnson,Clerk.
	March 14, 2019Read the second time and placed on the calendar
